In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 14-120V

*************************
KEVIN KOEN,                 *
                            *
                            *                                    Filed: June 3, 2015
                Petitioner, *
                            *
          v.                *                                    Decision by Stipulation; Attorney’s Fees
                            *                                    and Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner.

Althea Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

         On February 11, 2014, Kevin Koen filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (the “Vaccine Program”).2 Despite his best
efforts, Petitioner was unable to establish proof of vaccination. Therefore, Petitioner filed a motion
seeking dismissal of this case on March 31, 2015. Pet’r’s Unopposed Mot. for a Dismissal Decision
at 1 (ECF No. 24). I subsequently issued a decision dismissing this case for insufficient proof.
Decision Dismissing Case, dated Mar. 31, 2015 (ECF No. 25).


1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
       On June 2, 2015, the parties filed a stipulation regarding attorney’s fees and costs. ECF
No. 27. Petitioner requests reimbursement of attorney’s fees and costs in the amount of $8,291.15.
Id. This amount represents a sum to which Respondent does not object. Id. In addition, and in
compliance with General Order No. 9, Petitioner’s counsel represents that Petitioner has not
personally incurred any expenses in litigating this case. Id.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $8,291.15 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Howard S. Gold, Esquire. Payment of this amounts represents all attorney’s
fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2